Citation Nr: 1711606	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-14 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a low back strain with degenerative changes, status post L4-5 spinal fusion.

2.  Entitlement to a compensable disability rating for a bilateral hearing disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970 and from October 1972 to March 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In May 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In its February 2013 remand, the Board found the Veteran raised the issue of possible service connection for erectile dysfunction, to include as secondary to treatment provided for a service-connected disability.  Specifically, at his May 2012 hearing before the Board, the Veteran testified that he experienced erectile dysfunction, which he attributed to his October 2006 back surgery.  Accordingly, the Board referred the issue to the RO for further action; however, no action has been taken by the Agency of Original Jurisdiction (AOJ) on this claim.  The Board still does not have jurisdiction over this issue, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 




FINDING OF FACT

Throughout the period of the appeal, the Veteran's bilateral hearing loss has been manifested by no more than Level IV hearing acuity in the right ear and Level II hearing acuity in the left ear; worse hearing has not been shown.


CONCLUSION OF LAW

Throughout the period of the appeal, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated May 2007 and July 2013.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and identified private records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a July 2015 VA examination, which is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

Procedural History and Compliance with Board Remand Directives

In a July 1994 rating decision, the RO granted service connection for right ear hearing loss, assigning a noncompensable evaluation, and denied service connection for left ear hearing loss because the Veteran did not have a left ear hearing loss disability as defined by VA regulation.  In September 2004, the Veteran requested an increased rating for his service-connected right ear hearing loss disability, and in a January 2005 rating decision, the RO continued the noncompensable rating.  In March 2007, the Veteran filed an increased rating claim and in a December 2007 rating decision, the RO established service connection for his left ear and also found that a compensable disability rating for his bilateral hearing loss had not been established.  The Veteran appealed the noncompensable rating and perfected his appeal to the Board.

The Board remanded the Veteran's claim in February 2013 for additional development.  Specifically, the Board directed the AOJ to contact the Veteran and request that he submit additional evidence in support of his claim, determine whether clarification was required regarding private audiograms of record, afford the Veteran a new audiological examination, and readjudicate his claim in a Supplemental Statement of the Case.

In a June 2013 letter, VA requested that the Veteran obtain clarification regarding two private audiogram reports he submitted to determine the name of speech recognition tests performed, if any, as well as the actual scores from those tests, if and when they were performed.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  The Veteran did not respond to that letter and it was not returned as undeliverable.  The Board reminds the Veteran that VA's duty to assist is not a one way street; if the Veteran wishes help he cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given that the Veteran did not cooperate with VA's request, the Board was unable to determine whether the private audiograms were appropriate for rating purposes under VA regulation.

In a separate letter dated July 2013, VA requested that the Veteran submit any additional evidence in support of his claim and that he complete and return medical authorizations to allow VA to attempt to obtain any identified private records on his behalf.  The Veteran responded by returning medical authorizations for Scott Air Force Base and a private hospital; VA has obtained those outstanding records and associated them with the evidence of record before the Board.  In a July 2013 letter, the Veteran indicated that he had also received audiology examinations at the Jefferson Barracks VA Medical Center in St. Louis, Missouri.  In September 2013, VA obtained all outstanding VA treatment records from that facility, which included VA Compensation and Pension audiological examinations dated October 2004 and September 2007.  The Veteran was also afforded an adequate July 2015 VA examination, which included all required objective testing as well as a description of the functional effects of his hearing loss on his everyday activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The AOJ readjudicated the Veteran's claim in a June 2016 Supplemental Statement of the Case and it has been returned to the Board.

Based on the foregoing, the Board finds the AOJ has substantially complied with its February 2013 remand directives and that it may fairly proceed with adjudication of the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Martinak, 21 Vet. App. at 455 (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under 38 C.F.R. § 3.321(b), rely exclusively on objective test results).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (specifically, the Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).

Evaluations for defective hearing range from noncompensable to 100 percent disabling based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I, for mild hearing loss, to Level XI, for profound deafness.  38 C.F.R. § 4.85.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  When the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) or Table VIA (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average), whichever results in the higher numeral.  Each ear is evaluated separately.  Only when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz numeral will the Roman numeral designation then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.

Factual Background and Analysis

The Veteran contends that his bilateral hearing loss warrants a compensable disability rating.

In support of his claim, the Veteran has submitted a December 2006 private audiogram.  However, the audiologist performing this examination used a Monitored Live Voice (MLV) test to obtain a speech discrimination score rather than the Maryland CNC test.  VA specifically requires that examinations for hearing impairment use the Maryland CNC test; therefore, this examination report is inadequate for rating purposes.  38 C.F.R. § 4.85(a).  

At a September 2007 VA audiology examination, pure tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
30
55
75
46
LEFT
25
30
55
80
48

Due to equipment malfunction, speech discrimination testing could not be performed.  The examiner diagnosed bilateral sensorineural hearing loss.

Given that there are no speech discrimination scores, the Board has applied the above pure tone threshold average results from the September 2007 VA examination report to Table VIA of the Rating Schedule, which shows Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIA, Diagnostic Code 6100.  Level II hearing acuity in the right ear and Level II hearing acuity in the left ear results in a noncompensable disability rating for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

In support of his claim, the Veteran submitted private April 2010 and June 2010 audiograms.  The June 2010 audiogram report did not include speech recognition testing and, while the April 2010 audiogram report did contain speech recognition testing, it was unclear whether the Maryland CNC was used.  Although the Veteran was asked to obtain clarification regarding these examination reports, he failed to respond to VA's request to do so.  Absent evidence of speech recognition testing performed using the Maryland CNC, or an explanation as to why speech discrimination scores were not valid or appropriate, these examination reports are inadequate for rating purposes.  See 38 C.F.R. § 4.85(a), (c).  The Board notes that even assuming the Maryland CNC was used at the April 2010 examination, the results of the examination, as reflected in the examination report, would not warrant a compensable disability rating.  See 38 C.F.R. § 4.85, Tables VI, VII, Diagnostic Code 6100.  Similarly, even assuming that at the June 2010 examination the examiner determined Maryland CNC scores were not appropriate because of language difficulties, inconsistent scores, etc., the results of that audiometric evaluation would not warrant a compensable disability rating.  See 38 C.F.R. § 4.85, Tables VIA, VII, Diagnostic Code 6100.

At his May 2012 videoconference hearing, the Veteran reported that his hearing had become worse in the last three to four years and that it was suggested to him that he be evaluated for hearing aids.

The Veteran also submitted a private June 2014 audiometric evaluation in support of his claim.  At the evaluation, he reported being bothered by hearing loss and that it seemed to be getting worse as time went by.  He denied ear pain, headaches, and vertigo.  On examination, pure tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
35
60
80
51.25
LEFT
30
35
65
80
52.5

Speech recognition ability was 92 percent bilaterally, using the Maryland CNC word lists.  The examiner diagnosed bilateral sensorineural hearing loss.

Applying the above results from the June 2014 report to Table VI of the Rating Schedule shows Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these levels of hearing acuity to Table VII of the Rating Schedule, Level I hearing acuity in the right ear and Level I hearing acuity in the left ear results in a noncompensable disability rating for bilateral hearing impairment.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

At a July 2015 VA audiology examination, the Veteran indicated he had difficulty hearing his wife and that he had to ask her to repeat things.  On examination, pure tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
30
65
85
51
LEFT
30
35
70
85
55

Speech recognition ability was 80 percent in the right ear and 84 percent in the left ear, using the Maryland CNC word lists.  The examiner diagnosed bilateral sensorineural hearing loss.

Applying the above results from the July 2015 VA examination report to Table VI of the Rating Schedule shows Level IV hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these levels of hearing acuity to Table VII of the Rating Schedule, Level IV hearing acuity in the right ear and Level II hearing acuity in the left ear results in a noncompensable disability rating for bilateral hearing impairment.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The competent and probative medical evidence of record does not demonstrate that a compensable disability rating for bilateral hearing loss is warranted at any time during the period on appeal.  The Board has also considered whether the pure tone thresholds require consideration of an exceptional pattern of hearing; however, none of the audiogram results of record warrants such consideration.  See 38 C.F.R. § 4.86.

The Board has considered the Veteran's lay statements regarding his service-connected bilateral hearing loss and finds that he is competent to report the symptoms he experiences, including difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a lay person, his statements are not competent evidence to identify a specific level of disability relating his bilateral hearing loss to the appropriate rating criteria, as this requires specialized education, training or experience.  See 38 C.F.R. § 3.159(a).  As noted above, the rating of a hearing loss disability involves the mechanical application of the Rating Schedule to findings of controlled audiometry, which in this case results in a noncompensable rating throughout the period of the claim.  See 38 C.F.R. §§ 4.85, Diagnostic Code 6100, Tables VI, VIA, VII, 4.86; see also Lendenmann, 3 Vet. App. at 349.  The Board finds no reason to question the application of the Rating Schedule in the current claim.

The Board also acknowledges that the Veteran has argued, through his representative, that the hearing tests as performed by VA do not adequately portray the severity of his condition because they were conducted in the "sterile quiet of an audiology booth" and that they do not reflect the severity of his condition in the aspect of normal, daily life.  Therefore, he argues, he should be afforded a higher disability rating.  The Court of Appeals for Veterans Claims (Court) has held that audiometric testing in a sound controlled room is an adequate testing ground for rating purposes, so long as the examiner adequately explores the functional impact of hearing loss on the Veteran.  Martinak, 21 Vet. App. at 455-56.  Although the September 2007 VA examination report does not include information about how the Veteran's hearing loss affects his daily functioning, the July 2015 VA examination report does; specifically, the Veteran stated he is unable to hear his wife and needs to ask her to repeat herself.  Although the Veteran believes the testing performed by VA may have misrepresented his hearing loss, he has not argued that any examiner failed to properly discharge his or her duties and there is no indication that the audiometric evaluation results of the September 2007 and July 2015 examinations are invalid.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Id.  If, however, the schedular rating is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as "marked interference with employment" and "frequent periods of hospitalization," to render impractical the application of the regular schedular standards, the case must be referred to the Under Secretary of Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

The Board is of the opinion that the Rating Schedule measures and contemplates each aspect of the Veteran's hearing loss disability and there is no evidence that the Veteran experiences any additional symptoms not contemplated by the rating criteria.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa.  Additionally, the Rating Schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular ratings currently assigned reasonably describe the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  The Board recognizes that the Veteran stated that he does not feel his hearing disability is accurately represented because testing was performed in a sound controlled booth.  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports simply do not represent an exceptional case.

The Veteran has not claimed, and the evidence does not suggest, that he is unable to obtain or maintain substantial employment due to his hearing loss disability.  In fact, in his August 2013 application for TDIU, he only claimed he was unable to work due to his back condition.  Accordingly, the issue of entitlement to TDIU has not been raised by the record and is not part and parcel of this claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board acknowledges the Veteran's honorable service to our country and is sympathetic to the fact that he has medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.

In reaching this decision the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, it is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Throughout the period of the appeal, a compensable disability rating for bilateral hearing loss is denied.


REMAND

At his May 2012 hearing before the Board, the Veteran testified that he experienced urinary difficulties, bowel difficulties, and erectile dysfunction, which started following his October 2006 back surgery, and which he believed were due to his service-connected back disability.  Accordingly, in February 2013, the Board remanded the Veteran's claim for an increased rating for his back disability to provide him with an examination to assess its current severity and to determine whether there were any associated neurological manifestations.  

At a July 2015 VA examination, the examiner found that the Veteran did not have any additional neurological components of his back disability, other than left lower extremity radiculopathy, yet did not provide a rationale for that conclusion.  Accordingly, a remand is required to obtain an addendum opinion, which takes into account the Veteran's credible statements that he has experienced urinary, bowel, and erectile dysfunction, which began after his October 2006 back surgery.  The Board notes that the evidence of record does reflect the Veteran suffers from erectile dysfunction and a urinary dysfunction disorder.  Although there is no evidence of bowel dysfunction, the Veteran's credible lay statements must be taken into consideration.

Given that a hypothetical increased rating for the Veteran's back disability (and any associated neurological manifestations) could significantly affect the adjudication of the issue of entitlement to TDIU, the Board finds these issues are inextricably intertwined and that entitlement to TDIU must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

While this case is in remand status, development to obtain all outstanding VA treatment records must also be completed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the evidence before the Board.

2.  Obtain an addendum opinion from, if possible, the medical professional who performed the July 2015 VA spine examination; if he or she is unavailable, another qualified medical professional may provide the requested opinion.  The Board draws the medical professional's attention, but in no way limits it, to the Veteran's testimony at his May 2012 videoconference hearing that he experienced urinary dysfunction, bowel dysfunction, and erectile dysfunction following his October 2006 back surgery.

Following a complete review of the evidence of record, the medical professional must determine the following:

(a)  Identify all urinary dysfunction disorders, bowel dysfunction disorders, and erectile dysfunction disorders present during the period of the claim (from March 2007 to the present).  If the medical professional finds the Veteran does not have any diagnosed urinary, bowel, or erectile dysfunction, this finding must be reconciled with the Veteran's May 2012 testimony and any conflicting medical diagnoses of record.

(b)  Whether it is at least as likely as not (50 percent probability or higher) that any urinary dysfunction disorder found was caused by the Veteran's service-connected back disability.

(c)  Whether it is at least as likely as not (50 percent probability or higher) that any urinary dysfunction disorder found was aggravated by the Veteran's service-connected back disability.

(d)  Whether it is at least as likely as not (50 percent probability or higher) that any bowel dysfunction disorder found was caused by the Veteran's service-connected back disability.

(e)  Whether it is at least as likely as not (50 percent probability or higher) that any bowel dysfunction disorder found was aggravated by the Veteran's service-connected back disability.

(f)  Whether it is at least as likely as not (50 percent probability or higher) that any erectile dysfunction disorder found was caused by the Veteran's service-connected back disability.

(g)  Whether it is at least as likely as not (50 percent probability or higher) that any erectile dysfunction disorder found was aggravated by the Veteran's service-connected back disability.

For purposes of providing the medical opinions, the medical professional must consider the Veteran's lay statements and assume he is a credible historian.

The medical professional is also informed that in formulating the requested opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The medical professional is informed that "aggravation" is defined as the permanent worsening of a disability beyond its natural progression.  Temporary or intermittent flare-ups are not considered to be evidence of aggravation unless the underlying condition itself, as contrasted with mere symptoms, has worsened.

A complete rationale for each opinion must be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which led the medical professional to his or her conclusion.

If the medical professional is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

A new medical examination is only required if the medical professional providing the medical opinions finds one is necessary.

3.  If, and only if, an examination is required, the Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


